Opinion issued December 1, 2005 













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-01044-CR
          01-05-01045-CR
____________

ERNEST WILLIAM TAYLOR, II, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause Nos. 989866 and 1015988



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear these appeals.  The trial court sentenced
appellant, Ernest William Taylor, II, and signed a final judgment in each case on July
29, 2005, and therefore the deadline for filing notice of appeal was Monday, 29,
2005, because the thirtieth day after sentencing fell on a weekend/holiday.  Tex. R.
App. P. 4.1(a), 26.2(a)(1).
                 Taylor filed an untimely motion for new trial in each case on November 2,
2005.   A motion for new trial that is filed more than 30 days after sentencing does
not extend the time for filing the notice of appeal.  Mendez v. State, 914 S.W.2d 579,
580 (Tex. Crim. App. 1996). 
                Appellant filed a pro se notice of appeal on November 2, 2005, 65 days
after the deadline. An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).